DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 19th, 2021 has been entered. Claims 1-4 and 7-18 are pending. Claims 1, 11 and 13-15 have been amended, claims 5-6 have been canceled and claims 16-18 have been added by the Applicant. Although new claims are not entered as a matter of right after a Quayle action, the Examiner allowed the Applicant to add claims 16-18 to address the objections to claim 13 in the previous Office Action. Applicant’s amendments have overcome the drawings and claims objections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy J. Wall on March 5th, 2021.
The application has been amended as follows: 
Claim 13, line 2, “the circuit breaker is a gas-insulated circuit breaker” has been deleted.
Claim 13, line 2, after, wherein –the gas-insulated high or medium circuit breaker is-, has been inserted.
Claim 16, line 2, “a gas-insulated” has been changed to –the gas-insulated-.
Claim 17, line 2, “a gas-insulated” has been changed to –the gas-insulated-.
Claim 18, line 2, “a gas-insulated” has been changed to –the gas-insulated-.
Allowable Subject Matter
Claims 1-4 and 7-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833